EXHIBIT 99.1 FOR IMMEDIATE RELEASE CSI COMPRESSCO LP ANNOUNCES FOURTH QUARTER AND FULL YEAR 2016 RESULTS THE WOODLANDS, Texas, February 28, 2017 / PRNewswire / CSI Compressco LP (“CSI Compressco” or the “Partnership”) (NASDAQ: CCLP) today announced fourth quarter and full year 2016 consolidated financial results. Highlights include: • Fourth quarter net loss of $12.1 million, including $2.1 million favorable non-cash fair market adjustment to the Series A Preferred equity • Fourth quarter Adjusted EBITDA(1) of $21.7 million, including $2.6 million in unusual costs related to equipment sales, and a $0.7 million charge to field inventory • Fourth quarter net cash provided from operating activities of $15.9 million • Fourth quarter free cash flow(1) of $12.9 million • Fourth quarter cash distribution of $0.3775 per common unit, unchanged from prior quarter • Fourth quarter and full year 2016 distribution coverage ratios(1) of 0.68x and 0.99x, respectively • Fourth quarter Equipment Sales orders received totaling $20.3 million • Compression fleet utilization increased by 1.2% in fourth quarter compared to prior quarter • Continued management of SGA expenditures • Multiple office locations consolidated into primary business office in The Woodlands, TX Three Months Ended Dec 31, 2016 vs.
